The opinion of the Court was delivered by
Todd, J.
This is an action for slander, in which the plaintiff claims ten thousand dollars against the defendant for having called him a thief. The answer was a general denial. There was a jury trial, and from a verdict and judgment in favor of the defendant, the plaintiff has appealed.
The evidence satisfies us that the allegations of the petition were proved, and that, the defendant did use the language charged with reference to the plaintiff. The defendant's testimony alone suffices to show this. This proof being made, the denunciation of plaintiff as a thief, raised a presumption of damage, and under the settled jurisprudence of this State, no special damage resulting from the language used *915need have been proved. C. C. 1934; 14 An. 198; 16 An. 389; 3 An. 69; 11 An. 206; 6 An. 779.
From this view of t.he facts and the law, we think the jury should have awarded damages for some amount. We, however, though believing the verdict erroneous, are not satisfied, under the circumstances of the case, to assess the damages ourselves, hut must remand the ■case.
It is, therefore, ordered, adjudged and decreed that the judgment ■appealed from be annulled, avoided and reversed, and that this case be remanded to the Civil District Court for the parish of Orleans, which has superseded the Fifth District Court, to be proceeded with according to law, appellee to pay costs of this appeal.